Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 now requires pretreating of the doped ZSM-5 zeolite.  It is unclear as to whether this is prior to desilication, and further unclear as to how it can be a “pre” treatment if the zeolite has already been doped.
Claim 14 recites that the doped ZSM-5 zeolite SAR is 5-50, but it cannot be determined if this is prior to or subsequent to the desilication step.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3- 11, 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Ogunrombi et al. article.
Ogunrombi et al. disclose a ZSM-5 zeolite catalyst containing gallium, which material can be desilicated to impart intracrystalline mesopores into the zeolite framework.  The starting SAR of the materials can be within the range of claim 14.  It cannot be determined whether the SAR reported in claim 14 is prior to or after desilication, so SARs of upwards to 80 could reasonably be considered capable of providing a desilicated zeolite with SARs in the claimed range. Additionally, see paragraph 2.1 and 2.2 indicating SAR of 23-280.  Pore diameters of the mesopores obtained by desilication are reported at 6.45 and 7.60 nm.  The mesopore volume for two of the desilicated samples are approximately 0.29 and 0.49 cm2/g, well in excess of the claimed requirement of greater than 0.09.  See Tables 1 and 2.  Ogunrombi et al. disclose the use of such materials to catalyze an aromatization process as claimed in the instant application, wherein BTX is the desirable source (benzene, toluene, xylene).   The only distinction between the reference process and that claimed herein is one of scope, in that the reference does not provide ranges for claimed variables.  The instant claims would have been obvious, however, because the reference provides workable variables that fall within the ranges claimed herein.  The amounts of Ga by percentage 

are not specified.  However, the gallium amounts corresponding to the reference Ga/(Al+Ga) are within the range claimed by applicant for claims 6 and 7.
Ogunrombi et al. disclose the conversion of propane to aromatic products.  Process conditions included temperature of 540C, atmospheric pressure (over 1 bar).  The space velocity is not provided in WHSV, because the SV was varied to evaluate product selectivity.  Nevertheless, the ordinarily skilled artisan is capable of varying SV depending on reactor volumes and flow rates being used.  The reference mentions that it is known in the art to reduce GaZSM-5 with H2 to assist in diffusion of Fa species into the interior of a zeolite.  See the introduction.  Time and temperature are clearly result-effective in this situation, as the goal is dispersion of the gallium within the zeolite.
A final difference between the reference and the claims specifying a C4+, light naphtha feedstock, which can contain minor aromatics is that the reference specifies a propane feed.  This is not unexpected in that literature references normally employ more pure feedstocks for laboratory evaluation purposes.  However, the skilled artisan operating industrially is aware that they will more frequently be dealing with mixed oil cuts in excess of three carbons, like light naphtha, containing higher hydrocarbons and possibly minor amounts of undesirable species, and which is generally a low-value oil cut.  The artisan would be motivated to convert such  material as well as lower carbon number hydrocarbons.  The Kanai et al. reference is provided as evidence in support of this position, namely that zinc and HZSM-5 zeolites have long been known to convert C6 hydrocarbons to hexene, followed by aromatization.  See the provided abstract of this article.
.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 7, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732